DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 28, 32, 47-53 are pending and under consideration. The amendment filed on 12/27/2021 has been entered.
Priority
This application is a US. National Stage Application pursuant to 35 U.S.C. § 371 of international Patent Application PCT/EP2017/059435, fed an April 20, 2017, and published as WO20017/182585 on October 26, 2017, which claims priority to European Patent Application 16305468.7, fed on April 271, 2016. As such the effectively filed date for the instant application is April 24, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 12-14 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Buchholz (WO02008037458) is withdrawn in view of applicant’s amendment canceled the claims.

Maintained/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26, 28, 32, 47-53, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record dated 08/26/2021.
Claims 28, 32, 47-53, as amended recite a pseudotyped lentiviral vector comprising: a) at least one cell targeting fusion protein comprising (i) an envelope glycoprotein G of a Nipah virus that lacks amino acids 2-34 of SEQ ID NO: 9 (Gc34) and comprises the point mutations E501A, W504A, Q530A, and E533A by comparison to the sequence of SEQ ID NO:9  and (ii) at least one cell targeting domain, b) at least one envelope glycoprotein F of a Nipah virus that lacks amino acids 523-546 of SEQ ID NO:11 (Fc22), and c) a nucleic acid encoding a chimeric antigen receptor.
The claim thus constitute a claimed genus that encompasses fusion protein fragments comprising any length of (i) an envelope glycoprotein G of a Nipah virus that lacks amino acids 2-34 of SEQ ID NO: 9 (Gc34) that comprises the mutations E501A, W501A, W504A, Q530A and E533A as compared to SEQ ID NO: 9 fused to (ii) protein fragments comprising any length an envelope glycoprotein F of Nipah virus that lacks amino acids 523-546 of SEQ ID NO: 11 (Fc22) and the fragments may not contain the point mutations for targeting a target cell, which are not definitively defined in the specification.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product or any combination thereof. In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity or hybridization ability. There is not even identification of any particular portion of the structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Applicants have failed to provide an adequate written description for the numerous pseudo typed retrovirus-like particle or retroviral vector Paramyxoviridae family members. Applicants have failed to provide an adequate written description for the numerous protein derived from an envelope glycoprotein G or H of a virus of the Paramyxoviridae family or a transmembrane domain and (i) at least one cell targeting domain of the genus of Paramyxoviridae family, and still retaining forming pseud typed retrovirus-like particle.
The instant specification demonstrated only in example 3, that pseudo type Lentivirus- like Particles (VLPs) or LVs with Nipah virus (NiV) glycoproteins, the NiV-G was truncated at its cytoplasmic tail by 34 amino acids (Gc34) and the NiV-F was truncated at its cytoplasmic tail by 22 amino acids (FA22). Next, the natural receptor recognition of Gc34 for Ephrin-B2/B3 was destroyed by introducing four point mutations (E501A, W504A, Q530A, E533A) into Gc34. LVs pseudo typed with this engineered G protein completely lost binding to the natural Ephrin-B2 and -B3 NiV receptors (FIG. 2) and did not enter into cells expressing these receptors [0437].
The instant specification contemplated examples of pseudo typed retrovirus-like particle or retroviral vector are given below in Table 2 (see below, and [225].
The claimed invention as a whole is not adequately described because the claims read using protein fragments of  a G glycoprotein lacking amino acid2 2-34 of SEQ ID NO: 9 fused to F glycoprotein that lacks amino acids 523-546 of SEQ ID NO: 11 having or not having the claimed mutations relative to SEQ ID NO: 9 fused to SEQ ID NO: 11 and the protein still targeting a target cell. The specification does not disclose how the fused Nipah virus G and F proteins would tolerate the claimed mutations  the Nipah   other than .
The skilled artisan cannot envision the detailed chemical structure of the sequence of any G glycoprotein lacking amino acids 2-34 of SEQ ID NO: 9 fused to F glycoprotein that lacks amino acids 523-546 of SEQ ID NO: 11 having or not having the claimed mutations relative to SEQ ID NO: 9 fused to SEQ ID NO: 11 respectively and the protein still targeting a target cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Claims 26, 28, 32, 47-53, embrace a genus of truncated glycoproteins G or H or F of Nipah virus and still allow pseudo typing and has fusion function and still retaining forming pseudo typed retrovirus-like particle.
The specification fails to describe completely essential structure and/or elements possessed by an envelope glycoprotein G or H or F of a Nipah virus that has a truncation of G or H or F amino acids and still allow pseudo typing and has fusion function and still retaining forming pseudo typed retrovirus-like particle. Russell et al (US 6,896,881) describes that modification of H protein by removal of the 24 amino acids immediately following the initiator methionine (AA 2-25) results in a loss of fusogenic activity by the virus (column 19 line 67 bridge column 20 lines 1-3).
Claims 26, 28, 32, 47-53, embrace a genus of SEQ ID NO: 9, fused to SEQ ID NO: 11, fragments . In the instant case, the specification does not sufficiently describe a representative number of functional mutants by actual reduction to practice or by disclosure of relevant identifying characteristics.
Applicant claim a functional SEQ ID NO: 9, fused to SEQ ID NO: 11, fragments by function only, without any disclosed or known correlation between the elements and their function. The specification only provides teachings in example 3, that pseudo type Lentivirus-like Particles (VLPs) or LVs with Nipah virus (NiV) glycoproteins, the NiV-G was truncated at its cytoplasmic tail by 34 amino acids (Gc34) and the NiV-F was truncated at its cytoplasmic tail by 22 amino acids (FA22). Next, the natural receptor recognition of Gc34 for Ephrin-B2/B3 was destroyed by introducing four point mutations (E501A, W504A, Q530A, E533A) into GcA34. LVs pseudo typed with this engineered G protein completely lost binding to the natural Ephrin-B2 and -B3 NiV receptors (FIG. 2) and did not enter into cells expressing these receptors [0437].
The specification does not teach how to truncate SEQ ID NO: 9 or SEQ ID NO: 11 and still have it function. The skilled artisan cannot envision a sufficient number of embodiments of the instant invention from the instant specification because the specification only discloses pseudo type Lentivirus-like Particles (VLPs) or LVs with Nipah virus (NiV) glycoproteins.
The state of the art at the time of filing does not provide sufficient information on the subject to overcome the deficiencies of the instant specification. There is no description in the art that allows one to envision a representative number of functional fragments of truncated SEQ ID NO: 9 or SEQ ID NO: 11 by disclosing structural or functional features of truncate SEQ ID NO: 9 or SEQ ID NO: 11 so that one of skill in the art could envision the claimed invention. Thus, the skilled artisan cannot consult the art at the time of filing to envision a sufficient number of embodiments of the instant invention to see that the applicant was in possession of the claimed genus.
Applicants have failed to provide an adequate written description for the numerous sequence variants of truncated SEQ ID NO: 9 or SEQ ID NO: 11 while retaining the function and structure.
Neither the specification of the instant application or the state of the art at the time of filing teaches a structure-function relationship for a representative number of functional truncated sequence mutants.
The specification failed to provide and describe at least a representative number of species for a broad genus of 4 pseudo typed retrovirus like particle or retroviral vector or lentiviral vector particle as in claims 26, 28, 32, 47-53.
The claimed invention as a where is not adequately described because the claims require essential or critical elements which are not adequately  described in the specification and which are not conventional in the art as of Applicants filling date.
“A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” MPEP 2163 (II)(A)(3)(a)(ii).
“Satisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed.” A search of the prior and contemporaneous art reveals that proteins in this family have widely variant sequences and structures. Based on facts of AbbVie Deutschland GmbH v. Janssen Biotechnology, 759 F.3d 1285 (Fed. Cir. 2014).
As a result, the skilled artisan would not be able to envision the claimed invention. Therefore, applicant has not satisfied the written description requirement to show the skilled artisan that they were in possession of the claimed genus.
Response to arguments
Applicants argue The Examiner at Page 9 and Page 12 of the Office Action acknowledges the specification describes generation of Nipah virus enveloped pseudo typed lentivirus particles containing the NiV-F deletion designated F22 in combination with the NiV-F deletion designated GcA34 containing the mutations E501A, W504A, Q530A, and E533A. Furthermore, Applicant submits that the specification further describes pseudo typed lentiviral vectors in which the truncated NiV-G is linked to a targeting domain for targeting a target cell, for example as depicted in the left panel of Figure 8 (e.g. 8G-VLP). The specification also describes in Working Examples cell fusion activity (including transduction) of exemplary lentiviral vectors pseudo typed with Nipah virus truncated G protein GcA34 containing point mutations E501A, W504A, Q530A, and E533A and a targeting domain, and the truncated F protein F22. Thus, the specification exemplifies generation of representative pseudo typed lentiviral vector as set forth in the present claims, and assays to assess the generation and function of such pseudo typed lentiviral vectors. Applicants arguments have been fully considered but are not persuasive.
In response, the amended claim now read on a genus of (i) an envelope glycoprotein G of a Nipah virus that lacks amino acids 2-34 of SEQ ID NO: 9 (Gc34) and comprises the point mutations E501A, W504A, Q530A, and E533A to any position of the entire sequence of SEQ ID NO:9  and (ii) a genus of at least one cell targeting domain, b) and a genus of at least one envelope glycoprotein F of a Nipah virus that lacks amino acids 523-546 of SEQ ID NO:11 (Fc22) over the entire length of SEQ ID NO: 11, and c) a genus of a nucleic acid encoding a chimeric antigen receptor. The specification in figure 8 only graphically contemplates pseudo typed lentiviral vectors in which the truncated NiV-G is linked to a targeting domain for targeting a target cell, for example as depicted in the left panel of Figure 8 (e.g. 8G-VLP) but fails to describe the genus of an envelope glycoprotein G of a Nipah virus that lacks amino acids 2-34 of SEQ ID NO: 9 (Gc34) and comprises the point mutations E501A, W504A, Q530A, and E533A to any position of the entire sequence of SEQ ID NO:9  and (ii) a genus of at least one cell targeting domain, b) and a genus of at least one envelope glycoprotein F of a Nipah virus that lacks amino acids 523-546 of SEQ ID NO:11 (Fc22) over the entire length of SEQ ID NO: 11, and c) a genus of a nucleic acid encoding a chimeric antigen receptor. There is no description in the art that allows one to envision a representative number of functional fragments of truncate SEQ ID NO: 9 or SEQ ID NO: 11 by disclosing structural or functional features of truncate SEQ ID NO: 9 or SEQ ID NO: 11 so that one of skill in the art could envision the claimed invention. Thus, the skilled artisan cannot consult the art at the time of filing to envision a sufficient number of embodiments of the instant invention to see that the applicant was in possession of the claimed genus. The specification fails to provide a representative number of the functional fragments of an envelope glycoprotein G of a Nipah virus that lacks amino acids 2-34 of SEQ ID NO: 9 (Gc34) and comprises the point mutations E501A, W504A, Q530A, and E533A to any position of the entire sequence of SEQ ID NO:9  and (ii) a genus of at least one cell targeting domain, b) and a genus of at least one envelope glycoprotein F of a Nipah virus that lacks amino acids 523-546 of SEQ ID NO:11 (Fc22) over the entire length of SEQ ID NO: 11, and c) a genus of a nucleic acid encoding a chimeric antigen receptor  of that allows pseudo typing and fusion function and still retaining forming pseudo typed retrovirus-like particle or retroviral vector or Lentiviral vector (LV). Accordingly, applicants failed to provide an adequate written description of what  are the exact and complete structural elements possessed by the glycoprotein G comprises the point mutations E501A, W504A, Q530A and E533A by comparison to the amino acid residues of SEQ ID NO: 9 variants that allow and still allow pseudotyping and has fusion function and still retaining forming pseudo typed retrovirus-like particle as claims 38-46, 53 as evidenced by Moll.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632